DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/15/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-19 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020, 11/17/2021, 12/01/2021, 05/19/2022 (x2) and 05/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin et al (US2015/0051733 -from IDS), hereinafter “Nowlin”, in view of Blumenkranz et al (US2009/0248038- from IDS), hereinafter “Blumenkranz”, and further in view of Ullrich et al (US2012/0138658), hereinafter “Ullrich”.
Regarding claim 1, Nowlin discloses a surgical robotic arm (e.g. via robotic manipulator 304, see figs 1B-1C, 6), comprising: 
a first link (fig. 6: link 324); 
a second link (fig. 6: link 326), wherein at least one of the first link or the second link is movable relative to each other (see [0070] disclosing a distal end of first link 324 is coupled to a proximal end of a second link 326 at a joint providing a horizontal pivotal axis J2); and 
            
    PNG
    media_image1.png
    624
    617
    media_image1.png
    Greyscale


                  
    PNG
    media_image2.png
    467
    502
    media_image2.png
    Greyscale

            
    PNG
    media_image3.png
    472
    545
    media_image3.png
    Greyscale
           
 
    PNG
    media_image4.png
    327
    464
    media_image4.png
    Greyscale


a sensor assembly ……………….. (see fig. 13A showing force sensors 572; see claim 20 disclosing wherein the processor comprises a surgical master-slave position controller, and further comprising a force sensor system coupled to the manipulator assembly for sensing the external articulation, the external articulation comprising forces applied against the manipulator assembly by tissues of the patient adjacent a minimally invasive access site.).
Nowlin is silent to disclose: (1) the sensor assembly coupled to at least one of the first link or the second link, the sensor assembly including: at least one force sensing resistor assembly configured to measure force; and (2) an interface member disposed over the force sensing resistor assembly, the interface member configured to engage the at least one force sensing resistor assembly due to the interface member contacting an obstruction.
Regarding difference (1): However, in the same field of endeavour or analogous art, Blumenkranz teaches the sensor assembly coupled to at least one of the first link or the second link (see [0100] disclosing F/T sensor 300 is operably coupled between a base of a manipulator (e.g., a base 30 of manipulator 8 or 10, FIGS. 1A-1C) and outboard the respectively coupled linkage (e.g., at a free end 7a of linkage 7 or 9). In one embodiment, sensor 300 is operably coupled between base 30 and a free end 7a of a linkage (see FIGS. 1A-1C); and Blumenkranz further teaches the sensor assembly including: at least one force sensing resistor assembly configured to measure force (see [0103] F/T sensor interface 370 converts strain gauge data from F/T sensor 300 to force/torque components. The resistance of the strain gauges on sensor 300 change as a function of applied loads. F/T sensor interface 370 measures the change in resistance and converts this change to force and torque components using a combination of hardware and software and calibration data.).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin to include the idea of the force sensor assembly as taught by Blumenkranz for the benefit of improving the control precision during a surgical operation.
Regarding difference (2): However, in the same field of endeavour or analogous art, Ullrich teaches a surgical stapler with tactile feedback, and specifically teaches an interface member (e.g. firing trigger 121) disposed over the force sensing resistor assembly (see [0032] disclosing haptic effects may include a kinesthetic barrier on firing trigger 121 to prevent the user from cutting and stapling the tissue.), the interface member configured to engage the at least one force sensing resistor assembly due to the interface member contacting an obstruction (see [0029] disclosing sensor 640 is a pressure sensor coupled to the jaws of stapler 600 for directly measuring the pressure distribution along the jaw members……and Tactile mapping logic 118 utilizes an algorithm to map the sensor data into haptic commands for haptic feedback system 120.).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin to include the idea of the interface member to engage when contacting an obstruction such as a tissue, as taught by Blumenkranz for the benefit of improving safety operation.

Regarding claim 10, Nowlin discloses a surgical robotic system comprising: 
surgical robotic arm (e.g. via robotic manipulator 304, see figs 1B-1C, 6), comprising: 
a first link (fig. 6: link 324); 
a second link (fig. 6: link 326), wherein at least one of the first link or the second link is movable relative to each other (see [0070] disclosing a distal end of first link 324 is coupled to a proximal end of a second link 326 at a joint providing a horizontal pivotal axis J2); and       
 a sensor assembly ……………….. (see fig. 13A showing force sensors 572; see claim 20 disclosing wherein the processor comprises a surgical master-slave position controller, and further comprising a force sensor system coupled to the manipulator assembly for sensing the external articulation, the external articulation comprising forces applied against the manipulator assembly by tissues of the patient adjacent a minimally invasive access site.)…….
and a control device (e.g. processor 210) coupled to the surgical robotic arm and the sensor assembly (see [0013] disclosing the processor is coupled to the input, the first manipulator assembly, and the second manipulator assembly. The processor determines a movement of the first manipulator assembly in response to the input but with the second manipulator assembly state signals being taken into consideration so as to inhibit collisions between the manipulator assemblies.), the control device configured to control movement of the surgical robotic arm based on the force measured by the force sensing resistor assembly (see [0149] disclosing representative controller 570 for driving the manipulator assembly 560 in response to motion of the minimally invasive access site is shown in FIGS. 13A-13C. FIG. 13A shows the overall block diagram for the cannula motion controller as it would fit into an overall software center tele-operation controller. Signals from force sensors 572 can be derived from the sensor characteristics and their placement in the arm.).
Nowlin is silent to disclose: (1) the sensor assembly coupled to at least one of the first link or the second link, the sensor assembly including:                           
at least one force sensing resistor assembly configured to measure force; and (2) an interface member disposed over the force sensing resistor assembly, the interface member configured to engage the at least one force sensing resistor assembly due to the interface member contacting an obstruction.
Regarding difference (1): However, in the same field of endeavour or analogous art, Blumenkranz teaches the sensor assembly coupled to at least one of the first link or the second link (see [0100] disclosing F/T sensor 300 is operably coupled between a base of a manipulator (e.g., a base 30 of manipulator 8 or 10, FIGS. 1A-1C) and outboard the respectively coupled linkage (e.g., at a free end 7a of linkage 7 or 9). In one embodiment, sensor 300 is operably coupled between base 30 and a free end 7a of a linkage (see FIGS. 1A-1C); and Blumenkranz further teaches the sensor assembly including: at least one force sensing resistor assembly configured to measure force (see [0103] F/T sensor interface 370 converts strain gauge data from F/T sensor 300 to force/torque components. The resistance of the strain gauges on sensor 300 change as a function of applied loads. F/T sensor interface 370 measures the change in resistance and converts this change to force and torque components using a combination of hardware and software and calibration data.).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin to include the idea of the force sensor assembly as taught by Blumenkranz for the benefit of improving the control precision during a surgical operation.
Regarding difference (2): However, in the same field of endeavour or analogous art, Ullrich teaches a surgical stapler with tactile feedback, and specifically teaches an interface member (e.g. firing trigger 121) disposed over the force sensing resistor assembly (see [0032] disclosing haptic effects may include a kinesthetic barrier on firing trigger 121 to prevent the user from cutting and stapling the tissue.), the interface member configured to engage the at least one force sensing resistor assembly due to the interface member contacting an obstruction (see [0029] disclosing sensor 640 is a pressure sensor coupled to the jaws of stapler 600 for directly measuring the pressure distribution along the jaw members……and Tactile mapping logic 118 utilizes an algorithm to map the sensor data into haptic commands for haptic feedback system 120.).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin to include the idea of the interface member to engage when contacting an obstruction such as a tissue, as taught by Blumenkranz for the benefit of improving safety operation.
Regarding claims 8-9, Nowlin/Blumenkranz/Ullrich teaches as discussed above in claim 1. Nowlin/Blumenkranz/Ullrich are silent to teach (claim 8) wherein the sensor assembly is curved and the at least one force sensing resistor includes a first end portion and a second portion and defines an opening therebetween. (claim 9) wherein the interface member is curved and includes a rigid bridge configured to engage at least one of the first end portion or the second portion of the force sensing resistor assembly due to the interface member contacting an obstruction.
However, since Kim teaches the sensor unit 100 has a structure of a curved surface. It would have been obvious to one having ordinary skill in art, in order to facilitate installation and use, it is an adaptive configuration in this art that the at least one force sensing resistor is made to include a first end portion and a second portion and defines an opening therebetween, the interface member 1s curved and includes a rigid bridge configured to engage at least one of the first end portion and the second portion of the force sensing resistor assembly due to the interface member contacting an obstruction.
Regarding claim 13, Nowlin/Blumenkranz/Ullrich teaches as discussed above in claim 10. Nowlin/Blumenkranz/Ullrich are silent to teach wherein the control device is configured to determine connectivity of the force sensing resistor to the control device. 
However, it would have been obvious to one having ordinary skill in the art, to clearly understand that in order to implement feedback control, it is a conventional configuration for a person skilled in the art that the control device is made to be configured to determine connectivity of the force sensing resistor to the control device.
Regarding claims 14-16, Nowlin/Blumenkranz/Ullrich teaches as discussed above in claim 10. Nowlin further teaches (claim 14) wherein the control device includes: a memory storing a set of instructions; and a processor configured to execute the set of instructions (see [0065] and [0098] disclosing that machine-readable code may be stored in a wide variety of different configurations, including random access memory (corresponding to a memory storing a set of instructions), data communication can be performed between memory 230 and robotic surgical processor 210 of workstation 200 when the instrument is assembled to the manipulator (corresponding to a processor configured to execute the set of instructions). (claim 15) wherein the memory stores a force threshold. And (claim 16) wherein the control device is configured to: compare the force measured by the force sensing resistor assembly to the force threshold; and control at least one of the first link or the second link based on a comparison of the force measured by the force sensing resistor assembly to the force threshold.(see [0085] disclosing  the user might manually articulate the manipulator assembly by applying haptic threshold-exceeding force against appropriate structures of the manipulator assembly; see [0086] disclosing if external articulation forces against the manipulator exceed the threshold, the processor could allow the port to be moved to a new position, optionally while constraining manipulator movement to a desired port-clutch mode as described above. When forces dropped below the threshold, the processor could maintain the new port position (corresponding to that the control device is configured. to: compare the force measured by the force sensing resistor assembly to the force threshold, and control at least one of the first link or second link based on a comparison of the force measured by the force sensing resistor assembly to the force threshold)).

Claims 2-5, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin/Blumenkranz/Ullrich in view of Baker et al (US2004/0130528 – from IDS), hereinafter “Baker”.
Regarding claims 2-3 and 11-12, Nowlin/Blumenkranz/Ullrich teaches as discussed above in claims 1 and 10. Nowlin/Blumenkranz/ Ullrich are silent to teach (claims 2 and 11) wherein the at least one force sensing resistor includes an upper conductive layer and a lower conductive substrate, the upper conductive layer configured to contact the lower conductive substrate in response to engagement with the interface member. (claim 3 and 12) wherein an amount of contact between the upper conductive layer and the lower conductive substrate is representative of the measured force.
However, in the same field of endeavour or analogous art, Baker teaches a miniature highly manufacturable mouse pointing device, and specifically discloses (see claims 1-30, see [0022]-[0045] of the description, and figures 1-4): a pointing device, shown generally by 20, includes bottom substrate 22 (corresponding to a lower conductive substrate), flexible substrate 24 and top substrate 26 (corresponding to an upper conductive substrate); top substrate 26 defines opening 28 allowing flexible substrate 24 to be depressed onto a contact area on bottom substrate 22 (corresponding to that the upper conductive layer configured to contact the lower conductive substrate in response to engagement with the interface member), when no force is applied to flexible substrate 24, these resistances are extremely high; when pressure is applied to flexible substrate 24 such that resistive layer 50 contacts traces 42, a measurable value of resistance is obtained; by scanning each resistance value in tum, the position and force applied to force transfer device 58 can be determined (corresponding to that an amount of contact between the upper conductive layer and the lower conductive substrate is representative of the force).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin/Blumenkranz/Ullrich to include the idea of the force sensor resistor, as taught by Baker for the benefit of improving or facilitating the detection function.
Regarding claim 4. Nowlin/Blumenkranz/Ullrich teaches as discussed above in claim 1. Nowlin/Blumenkranz/Ullrich are silent to teach wherein the interface member includes an outer protrusion and an inner protrusion. 
However, Baker teaches force transfer device 58 includes base 60 having a curved bottom portion and a shaft 62 (corresponding to an outer protrusion) extending from base 60, and include a protruding base (corresponding to an inner protrusion).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin/Blumenkranz/Ullrich to include the idea of an outer protrusion and an inner protrusion, as taught by Baker for the benefit of improving or facilitating the contact conduction.
Regarding claim 5. Nowlin/Blumenkranz/Ullrich/Baker teaches as discussed above in claim 4. Nowlin/Blumenkranz/Ullrich/Baker are silent to teach wherein the outer protrusion is offset from a center of the at least one force sensing resistor assembly. However, it would have been obvious to one having ordinary skill in the art, to clearly understand that the claimed configuration is adaptive, such as a matter of design choice to optimize or determine preferable dimensions and/or shapes.
Regarding claims 17-19, Nowlin/Blumenkranz/Ullrich teaches as discussed above in claim 10. Nowlin/Blumenkranz/Ullrich are silent to teach (claim 17) wherein the sensor assembly includes at least one resistor coupled to the force sensing assembly. (claim 18) further comprising a printed circuit board coupled to the force sensing assembly and a connector coupled to the printed circuit board. (claim 19) wherein the connector is movably disposed within a projection on a bottom surface of the sensor assembly, the projection configured to mate with the at least one of the first link or the second link.
However, Baker teaches north region 74 is modeled with resistor, when pressure is applied to flexible substrate 24 such that resistive layer 50 contacts the traces 42, a measurable value of resistance is obtained. By scanning each resistance value in turn, the position and force applied to force transfer device 58 can he determined (corresponding to that the sensor assembly includes at least one resistor coupled to the force sensing assembly); printed circuit board 90 includes pads 92 for accepting pointing device 20 (corresponding to a projection); traces 94 (corresponding to a connector) lead from pads 92 for connection to electronics preferably on the opposite side of p1inted circuit board 90 (corresponding to further comprising a printed circuit board coupled to the force sensing assembly and a connector coupled to the printed circuit board). The traces 94 on the printed circuit board 90 vary in pitch, trace width, and pitch depending on the application (corresponding to that the connector is movably disposed within a projection on a bottom surface of the sensor assembly).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin/Blumenkranz/Ullrich to include the idea of having the sensor/resistor with a coupled circuit board, as taught by Baker for the benefit to achieve circuit conduction. Furthermore, on this basis, for a person skilled in the art, in order to realize the movement of link, it is a conventional configuration that the projection is configured to mate with the at least one of the first link or second link.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin/Blumenkranz/Ullrich in view of Kim et al (US2013/0168336 – from IDS), hereinafter “Kim”.
Regarding claim 6, Nowlin/Blumenkranz/Ullrich teaches as discussed above in claim 1. Nowlin/Blumenkranz/Ullrich are silent to teach (claim 6) wherein the sensor assembly is curved and the at least one force sensing resistor assembly includes a first force sensing resistor assembly disposed at a first end portion of the sensor assembly and a second force sensing resistor assembly disposed at a second end portion of the sensor assembly. 
However, Kim teaches a structure for attaching tactile sensor to curved surface, and specifically discloses (see paragraphs [0060]-[0084] of the description, and figures 1-8): the structure for attaching tactile sensor to curved surface mainly comprises of a tactile sensor unit 100 includes a first sensor layer 110 and a second sensor layer 120 (corresponding to that the sensor assembly is curved and the at least one force sensing resistor assembly includes a first force sensing resistor assembly disposed at a first end portion of the sensor assembly and a second force sensing resistor assembly disposed at a second end portion of the sensor assembly).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin/Blumenkranz/Ullrich to include the idea of a curved sensor assembly, as taught by Kim for the benefit of improving or facilitating the accuracy during detection.
Regarding claim 7, Nowlin/Blumenkranz/Ullrich/Kim teaches as discussed above in claim 6. Nowlin/Blumenkranz/Ullrich are silent to teach wherein the interface member is curved and includes a rigid bridge configured to engage at least one of the first force sensing resistor assembly or the second force sensing resistor assembly due to the interface member contacting an obstruction. 
However, it would have been obvious to one having ordinary skill in art, in order to facilitate the operation of detection, it is a conventional configuration in this art that the interface member is curved and includes a rigid bridge configured to engage at least one of the first force sensing resistor assembly or the second force sensing resistor assembly due to the interface member contacting an obstruction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 9,895,813 to Blumenkranz et al, which is directed to an apparatus, system, and method for improving force and torque sensing and feedback to the surgeon performing a telerobotic surgery are provided. In one embodiment, a robotic surgical manipulator system, a robotic surgical system, and a method for improved sensing of forces on a robotic surgical instrument and/or manipulator arm are disclosed.
2. – 5,691,898 to Rosenberg et al – which is directed to providing safe and low-cost force feedback peripherals for consumer applications. A device microprocessor local to an interface device is coupled to the host by a first interface bus. The microprocessor receives host commands from the host computer on the first interface bus, such as an RS-232 interface, and commands an actuator to apply a force to a user object, such as a joystick, in response to host commands. A sensor detects positions of the user object and outputs signals to the host on a second interface bus, such as a PC game port bus, separate from the first bus. In a "recoil" embodiment, a user initiates force feedback by pressing a button on the joystick, which sends an activation signal to the actuator. In other recoil embodiments, the host computer can transmit one or more enable signals and/or activation signals to the actuator to enable or command forces. A safety switch of the present invention disables the actuator when the interface device is not in use and enables the actuator when an amount of weight over a predetermined amount is placed on the joystick created by a user grasping the joystick. A circuit of the present invention includes a capacitor for storing power provided by an input signal and supplied to the actuator when forces are to be output.
3. – US 2020/0253678 to Hulford et al – which is directed to medical device configured for use with a teleoperated surgical system may include a control system, a movable manipulator arm, and a handle coupled to the manipulator arm, wherein in a first pose of the movable manipulator arm, the handle is oriented at a first convenient hold angle to a clinical user, wherein in a second pose of the movable manipulator arm different from the first pose, the handle is oriented at a second convenient hold angle to the clinical user, different from the first convenient hold angle, and wherein the control system includes programmed instructions to automatically move the handle from the first orientation to the second orientation as the movable manipulator arm moves from the first pose to the second pose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664